Deen, Chief Judge.
Maggie Mae Hicks appeals from her conviction for prostitution.
1. Appellant alleges a fatal variance between the accusation and the evidence introduced at trial. The accusation stated that the accused "did then and there unlawfully, and with force and arms, offer and consent to perform an act of sexual intercourse for money.” As "with force and arms” is not a part of Code Ann. § 26-2012 which makes prostitution a crime and the words are not required in the form prescribed for indictments under Code Ann. § 27-701, such an allegation is mere surplusage and may be disregarded. Smith v. State, 130 Ga. App. 390 (203 SE2d 375) (1973).
2. The state introduced sufficient evidence to prove that appellant was guilty of solicitation for prostitution. A police officer testified that appellant flagged his car down, initiated a conversation and offered to give him "a quickie for twenty dollars.” Two other officers testified that they observed appellant talking with the complaining witness. As it is the jury’s duty to weigh the evidence, its verdict will be upheld if there is any evidence to support it. Cunningham v. State, 235 Ga. 126 (218 SE2d 854) (1975).
3. The trial court did not err in permitting a police officer with seven years experience on the vice squad to explain the street meaning of "get a quickie for twenty dollars.” Hicks v. State, 145 Ga. App. 669 (244 SE2d 597) (1978).

Judgment affirmed.


McMurray and Shulman, JJ., concur.

Elkins, Flournoy & Gemmette, James A Elkins, Jr., Paul R. Gemmette, for appellant.
Robert G. Johnston, Solicitor, Kenneth M. Henson, Jr., Assistant Solicitor, for appellee.